                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       TEJINDAR P. SINGH, et al.,                          Case No. 19-cv-05758-LB
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                               ORDER DISMISSING CASE
                                  13                v.
                                                                                               Re: ECF No. 1
                                  14       INDYMAC BANK, F.S.B., et al.,
                                  15                      Defendants.

                                  16

                                  17         In this lawsuit, the plaintiffs asked to enjoin the defendants from foreclosing on their real

                                  18   property.1 The defendants moved to dismiss the complaint, and on November 15, 2019, the court

                                  19   dismissed the complaint with leave to amend within 21 days and advised the plaintiffs that if they

                                  20   did not file an amended complaint, the court would dismiss the case and enter judgment in favor

                                  21   of the defendants.2 The plaintiffs did not file an amended complaint. The court thus dismisses the

                                  22   case.

                                  23         IT IS SO ORDERED.

                                  24         Dated: December 9, 2019                       ______________________________________
                                                                                           LAUREL BEELER
                                  25                                                       United States Magistrate Judge
                                  26
                                       1
                                  27    Compl. – Ex. 1 to Notice of Removal – ECF No. 1. Citations refer to material in the Electronic Case
                                       File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Order – ECF No. 19 at 10.

                                       ORDER – No. 19-cv-05758-LB
